Commercial National Financial Corporation 900 Ligonier Street, PO Box 429 Latrobe PA Notice of Annual Meeting And Proxy Statement Commercial National Financial Corporation Annual Meeting of Shareholders May 20, 2008 1 Commercial National Financial Corporation 900 Ligonier Street, PO Box 429 Latrobe PA NOTICE OF ANNUAL MEETING OF SHAREHOLDERS ON MAY 20, 2008 To The Shareholders: Notice hereby is given that the Annual Meeting of Shareholders of Commercial National Financial Corporation will be held at its office, 900 Ligonier Street, Latrobe, Pennsylvania, on Tuesday, May 20, 2008, at 10:00 a.m. for the following purposes: · election as directors of the four persons set forth in the Proxy Statement, each in a class of directors as set forth in the Proxy Statement; · ratification of the appointment of Beard Miller Company LLP, as independent auditor for the Corporation; and · transaction of such other business as may come properly before the meeting, and any adjournment or postponement thereof. Only those shareholders of record as of the close of business on April 4, 2008 shall be entitled to notice of and to vote at the meeting. Enclosed are a proxy statement, a form of proxy and an ad­dressed return envelope.
